EXHIBIT 10.16
NONQUALIFIED
SUPPLEMENTAL DEFERRED COMPENSATION PLAN
— PLAN DOCUMENT —
SECTION 1 INTRODUCTION
  1.1 Adoption of Plan and Purpose
     This Plan is an unfunded, nonqualified deferred compensation plan. With the
consent of the Employer (as defined in subsection 2.16) the plan may be adopted
by executing the Adoption Agreement (as defined in subsection 2.3) in the form
attached hereto. The Plan contains certain variable features which the Employer
has specified in the Adoption Agreement. Only those variable features specified
by the Employer in the Adoption Agreement will be applicable to the Employer.
     The purpose of the Plan is to provide certain supplemental benefits under
the Plan to a select group of management or highly compensated Employees of the
Employer (in accordance with Sections 201, 301 and 401 of ERISA), Members of the
Board(s) of the Employer, or Other Service Providers to the Employer (as defined
below), and to allow such Employees, Board Members or Other Service Providers
the opportunity to defer a portion of their salaries, bonuses and other
compensation, subject to the terms of the Plan. Participants (and their
Beneficiaries) shall have only those rights to payments as set forth in the Plan
and shall be considered general, unsecured creditors of the Employer with
respect to any such rights. The Plan is designed to comply with the American
Jobs Creation Act of 2004 (the “Jobs Act”) and Code Section 409A. It is intended
that the Plan be interpreted according to a good faith interpretation of the
Jobs Act and Code Section 409A, and consistent with published IRS guidance,
including proposed and final IRS regulations under Code Section 409A. Treatment
of amounts in the Plan under any transition rules provided under all IRS and
other guidance in connection with the Jobs Act or Code Section 409A shall be
expressly authorized hereunder in accordance with procedures developed by the
Administrator. In the event of any inconsistency between the terms of the Plan
and the Jobs Act or Code Section 409A (and regulations thereunder), the terms of
the Jobs Act and Code Section 409A (and the regulations thereunder) shall
control. The Plan is intended to constitute an account balance plan (as defined
in IRS Notice 2005-1, Q&A-9).
     By becoming a Participant and making deferrals under this Plan, each
Participant agrees to be bound by the provisions of the Plan and the
determinations of the Employer and the Administrator hereunder.
  1.2 Adoption of the Plan
     The Employer may adopt the Plan by completing and signing the Adoption
Agreement in the form attached hereto.
  1.3 Plan Year
     The Plan is administered on the basis of a Plan Year, as defined in
subsection 2.27.

- 1 -



--------------------------------------------------------------------------------



 



  1.4 Plan Administration
     The plan shall be administered by a plan administrator (the
“Administrator,” as that term is defined in Section 3(16)(A) of ERISA)
designated by the Employer in the Adoption Agreement. The Administrator has full
discretionary authority to construe and interpret the provisions of the Plan and
make factual determinations thereunder, including the power to determine the
rights or eligibility of employees or participants and any other persons, and
the amounts of their benefits under the plan, and to remedy ambiguities,
inconsistencies or omissions, and such determinations shall be binding on all
parties. The Administrator from time to time may adopt such rules and
regulations as may be necessary or desirable for the proper and efficient
administration of the Plan and as are consistent with the terms of the Plan. The
administrator may delegate all or any part of its powers, rights, and duties
under the Plan to such person or persons as it may deem advisable, and may
engage agents to provide certain administrative services with respect to the
Plan. Any notice or document relating to the Plan which is to be filed with the
Administrator may be delivered, or mailed by registered or certified mail,
postage pre-paid, to the Administrator, or to any designated representative of
the Administrator, in care of the Employer, at its principal office.

- 2 -



--------------------------------------------------------------------------------



 



SECTION 2 DEFINITIONS
  2.1 Account
     “Account” means all notional accounts and subaccounts maintained for a
Participant in order to reflect his interest under the Plan, as described in
Section 6.
  2.2 Administrator
     “Administrator” means the individual or individuals (if any) delegated
authority by the Employer to administer the Plan, as defined in subsection 1.4.
  2.3 Adoption Agreement
     “Adoption Agreement” shall mean the form executed by the Employer and
attached hereto, which Agreement shall constitute a part of the Plan.
  2.4 Beneficiary
     “Beneficiary” means the person or persons to whom a deceased Participant’s
benefits are payable under subsection 9.5.
  2.5 Board
     “Board” means the Board of Directors of the Employer (if applicable), as
from time to time constituted.
  2.6 Board Member
     “Board Member” means a member of the Board.
  2.7 Bonus
     “Bonus” (also referred to herein as a “Non-Performance-Based Bonus) means
an award of cash that is not a Performance-Based Bonus (as defined in subsection
2.25) that is payable to an Employee (or Board Member or Other Service Provider,
as applicable) in a given year, with respect to the immediately preceding Bonus
performance period, which may or may not be contingent upon the achievement of
specified performance goals.
  2.8 Code
     “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code shall include such section, any valid regulation
promulgated thereunder, and any comparable provision of any future legislation
amending, supplementing, or superseding such section.

- 3 -



--------------------------------------------------------------------------------



 



  2.9 Compensation
     “Compensation” shall mean the amount of a Participant’s remuneration from
the Employer designated in the Adoption Agreement. Notwithstanding the
foregoing, the Compensation of an Other Service Provider (as defined in
subsection 2.22) shall mean his remuneration from the Employer pursuant to an
agreement to provide services to the Employer. With respect to any Participant
who is a Member of the Board (if applicable), “Compensation” means all cash
remuneration which, absent a deferral election under the Plan, would have
otherwise been received by the Board Member in the taxable year, payable to the
Board Member for service on the Board and on Board committees, including any
cash payable for attendance at Board meetings and Board committee meetings, but
not including any amounts constituting reimbursements of expenses to Board
Members. To the extent the Employer has designated “401(k) Refunds” in the
Adoption Agreement (and to the extent elected by the Participant), an amount
equal to the Participant’s “401(k) Refund” shall be deferred from the
Participant’s Compensation otherwise payable to the Participant in the next
subsequent Compensation pay period (or such later pay period as the
Administrator determines shall be administratively feasible), and shall be
credited to the Participant’s Compensation Deferral Account in accordance with
subsection 4.1. For purposes of this subsection, “401(k) Refund” means any
amount distributed to the applicable Participant from the Employer’s qualified
retirement plan intended to comply with Section 401(k) of the Code that is in
excess of the maximum deferral for the prior calendar year allowable under such
qualified retirement plan. Notwithstanding the foregoing, the definition of
compensation for purposes of determining key employees under subsection 9.3 of
the Plan shall be determined solely in accordance with subsection 9.3. To the
extent not otherwise designated by the Employer in a separate document forming
part of the Plan, Compensation payable after December 31 of a given year solely
for services performed during the Employer’s final payroll period containing
December 31, is treated as Compensation payable for services performed in the
subsequent year in which the non-deferred portion of the payroll payment is
actually made.
  2.10 Compensation Deferrals
     “Compensation Deferrals” means the amounts credited to a Participant’s
Compensation Deferral Account pursuant to the Participant’s election made in
accordance with subsection 4.1.
  2.11 Deferral Election
     “Deferral Election” means an election by a Participant to make Compensation
Deferrals or Performance-Based Bonus Deferrals in accordance with Section 4.
  2.12 Disability
     “Disability” for purposes of this Plan shall mean the occurrence of an
event as a result of which the Participant is considered disabled, as designated
by the Employer in the Adoption Agreement.

- 4 -



--------------------------------------------------------------------------------



 



  2.13 Effective Date
     “Effective Date” means the Effective Date of the Plan, as indicated in the
Adoption Agreement.
  2.14 Eligible Individual
     “Eligible Individual” means each Board Member, Other Service Provider, or
Employee of an Employer who satisfies the eligibility requirements set forth in
the Adoption Agreement, for the period during which he is determined by the
Employer to satisfy such requirements.
  2.15 Employee
     “Employee” means a person who is employed by an Employer and is treated
and/or classified by the Employer as a common law employee for purposes of wage
withholding for Federal income taxes. If a person is not considered to be an
Employee of the Employer in accordance with the preceding sentence, a subsequent
determination by the Employer, any governmental agency, or a court that the
person is a common law employee of the Employer, even if such determination is
applicable to prior years, will not have a retroactive effect for purposes of
eligibility to participate in the Plan.
  2.16 Employer
     “Employer” means the business entity designated in the Adoption Agreement,
and its successors and assigns unless otherwise herein provided, or any other
corporation or business organization which, with the consent of the Employer, or
its successors or assigns, assumes the Employer’s obligations hereunder, and any
affiliate or subsidiary of the Employer, as defined in Subsections 414(b) and
(c) of the Code, or other corporation or business organization that has adopted
the Plan on behalf of its Eligible Individuals with the consent of the Employer.
  2.17 Employer Contributions
     “Employer Contributions” means the amounts other than Matching
Contributions that are credited to a Participant’s Employer Contributions
Account under the Plan by the Employer in accordance with subsection 4.4.
  2.18 ERISA
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended. Reference to a specific section of ERISA shall include such section,
any valid regulation promulgated thereunder, and any comparable provision of any
future legislation amending, supplementing, or superseding such section.
  2.19 Fiscal Year Compensation
     “Fiscal Year Compensation” means Compensation relating to a period of
service coextensive with one or more consecutive non-calendar-year fiscal years
of the Employer, where

- 5 -



--------------------------------------------------------------------------------



 



no amount of such Compensation is paid or payable during the service period. For
example, a Bonus based upon a service period of two consecutive fiscal years
payable after the completion of the second fiscal year would be “Fiscal Year
Compensation,” but periodic salary payments or Bonuses based on service periods
other than the Employer’s fiscal year would not be Fiscal Year Compensation.
  2.20 Investment Funds
     “Investment Funds” means the notional funds or other investment vehicles
designated pursuant to subsection 5.1.
  2.21 Matching Contributions
     “Matching Contributions” means the amounts credited to a Participant’s
Employer Contribution Account under the Plan by the Employer that are based on
the amount of Participant Deferrals made by the Participant under the Plan, or
that are based upon such other formula as designated by the Employer in the
Adoption Agreement, in accordance with subsection 4.3.
  2.22 Other Service Providers
     “Other Service Providers” shall mean independent contractors, consultants,
or other similar providers of services to the Employer, other than Employees and
Board Members. To the extent that an Other Service Provider is unrelated to the
Employer, as described in Code Section 409A and other applicable regulations,
guidance, etc. thereunder, the provisions of such guidance shall not apply. To
the extent that an Other Service Provider uses an accrual method of accounting
for a given taxable year, amounts deferred under the Plan in such taxable year
shall not be subject to Code Section 409A and other applicable guidance
thereunder, notwithstanding any provision of the Plan to the contrary.
  2.23 Participant
     “Participant” means an Eligible Individual who meets the requirements of
Section 3 and elects to make Compensation Deferrals pursuant to Section 4, or
who receives Employer Contributions or Matching Contributions pursuant to
subsection 4.3 or 4.4. A Participant shall cease being a Participant in
accordance with subsection 3.2 herein.
  2.24 Participant Deferrals
     “Participant Deferrals” means all amounts deferred by a Participant under
this Plan, including Participant Compensation Deferrals and Participant
Performance-Based Bonus Deferrals.

- 6 -



--------------------------------------------------------------------------------



 



  2.25 Performance-Based Bonus
     “Performance-Based Bonus” generally means Compensation where the amount of,
or entitlement to, the compensation is contingent on the satisfaction of
previously established organizational or individual performance criteria
relating to a performance period of at least 12 consecutive months in which the
Eligible Individual performs services, pursuant to rules described in Treasury
Regulation Section 1.409A-1(e).
  2.26 Performance-Based Bonus Deferrals
     “Performance-Based Bonus Deferrals” means the amounts credited to a
Participant’s Compensation Deferral Account from the Participant’s
Performance-Based Bonus pursuant to the Participant’s election made in
accordance with subsection 4.2.
  2.27 Plan Year
     “Plan Year” means each 12-month period specified in the Adoption Agreement,
on the basis of which the Plan is administered.
  2.28 Retirement
     “Retirement” for purposes of this Plan means the Participant’s Termination
Date, as defined in subsection 2.30, after attaining any age and/or service
minimums with respect to Retirement or Early Retirement as designated by the
Employer in the Adoption Agreement.
  2.29 Spouse
     “Spouse” means the person to whom a Participant is legally married under
applicable state law at the earlier of the date of the Participant’s death or
the date payment of the Participant’s benefits commenced and who is living on
the date of the Participant’s death.
  2.30 Termination Date
     “Termination Date” means (i) with respect to an Employee Participant, the
Participant’s separation from service (within the meaning of Section 409A of the
Code and the regulations, notices and other guidance thereunder, including death
or Disability) with the Employer, and any subsidiary or affiliate of the
Employer as defined in Sections 414(b) and (c) of the Code; (ii) with respect to
a Board Member Participant, the Participant’s resignation or removal from the
Board (for any reason, including death or Disability); and (iii) with respect to
any Other Service Provider, the expiration of all agreements to provide services
to the Employer (for any reason, including death or Disability). The date that
an Employee’s, Board Member’s, or Other Service Provider’s performance of
services for all the Employers is reduced to a level less than 20% of the
average level of services performed in the preceding 36-month period, shall be
considered a Termination Date, and the performance of services at a level of 50%
or more of the average level of services performed in the preceding 36-month
period shall not be considered a Termination Date, based on the parties’
reasonable expectations as of the applicable date. If a Participant is

- 7 -



--------------------------------------------------------------------------------



 



both a Board Member Participant and an Employee Participant, “Termination Date”
means the date the Participant satisfies both criteria (i) and (ii) above.
  2.31 Valuation Date
     “Valuation Date” means the last day of each Plan Year and any other date
that the Employer, in its sole discretion, designates as a Valuation Date, as of
which the value of an Investment Fund is adjusted for notional deferrals,
contributions, distributions, gains, losses, or expenses.
  2.32 Other Definitions
     Other defined terms used in the Plan shall have the meanings given such
terms elsewhere in the Plan.

- 8 -



--------------------------------------------------------------------------------



 



SECTION 3 ELIGIBILITY AND PARTICIPATION
  3.1 Eligibility
     Each Eligible Individual on the Effective Date of the Plan shall be
eligible to become a Participant by properly making a Deferral Election on a
timely basis as described in Section 4, or, if applicable and eligible as
designated by the Employer in the Adoption Agreement, by receiving a Matching
Contribution or other Employer Contribution under the Plan. Each other Eligible
Individual may become a Participant by making a Deferral Election on a timely
basis as described in Section 4 or, if applicable and eligible as designated by
the Employer in the Adoption Agreement, by receiving a Matching Contribution or
other Employer Contribution under the Plan. Each Eligible Individual’s decision
to become a Participant by making a Deferral Election shall be entirely
voluntary. The Employer may require the Participant to complete any necessary
forms or other information as it deems necessary or advisable prior to
permitting the Eligible Individual to commence participation in the Plan.
  3.2 Cessation of Participation
     If a Termination Date occurs with respect to a Participant, or if a
Participant otherwise ceases to be an Eligible Individual, no further
Compensation Deferrals, Performance-Based Bonus Deferrals, Matching
Contributions or other Employer Contributions shall be credited to the
Participant’s Accounts after the Participant’s Termination Date or date the
Participant ceases to be eligible (or as soon as administratively feasible after
the date the Participant ceases to be eligible), unless he is again determined
to be an Eligible Individual, but the balance credited to his Accounts shall
continue to be adjusted for notional investment gains and losses under the terms
of the Plan and shall be distributed to him at the time and manner set forth in
Section 9. An Employee, Board Member or Other Service Provider shall cease to be
a Participant after his Termination Date or other loss of eligibility as soon as
his entire Account balance has been distributed.
  3.3 Eligibility for Matching or Employer Contributions
     An Employee Participant who has satisfied the requirements necessary to
become an Eligible Individual with respect to Matching Contributions as
specified in the Adoption Agreement, and who has made a Compensation Deferral
election pursuant to subsection 4.1 herein or who has satisfied such other
criteria as specified in the Adoption Agreement, shall be eligible to receive
Matching Contributions described in subsection 4.3. An Employee Participant who
has satisfied the requirements necessary to become an Eligible Individual with
respect to Employer Contributions other than Matching Contributions as specified
in the Adoption Agreement, shall be eligible to receive Employer Contributions
described in subsection 4.4.

- 9 -



--------------------------------------------------------------------------------



 



SECTION 4 DEFERRALS AND CONTRIBUTIONS
  4.1 Compensation Deferrals Other Than Performance-Based Bonus Deferrals
     Each Plan Year, an Eligible Individual may elect to defer receipt of no
less than the minimum and no greater than the maximum percentage or amount
selected by the Employer in the Adoption Agreement with respect to each type of
Compensation (other than Performance-Based Bonuses) earned with respect to pay
periods beginning on and after the effective date of the election; provided,
however, that Compensation earned prior to the date the Participant satisfies
the eligibility requirements of Section 3 shall not be eligible for deferral
under this Plan. Except as otherwise provided in this subsection, a
Participant’s Deferral Election for a Plan Year under this subsection must be
made not later than December 31 of the preceding Plan Year (or such earlier date
as determined by the Administrator) with respect to Compensation (other than
Performance-Based Bonuses) earned in pay periods beginning on or after the
following January 1 in accordance with rules established by the Administrator.
     An Employee, Board Member or Other Service Provider who first becomes an
Eligible Individual during a Plan Year (by virtue of a promotion, Compensation
increase, commencement of employment with the Employer, commencement of Board
service, execution of an agreement to provide services to an Employer, or any
other reason) shall be provided enrollment documents (including Deferral
Election forms) as soon as administratively feasible following such initial
notification of eligibility. Such Eligible Individual must make his Deferral
Elections within 30 days after first becoming an Eligible Individual, with
respect to his Compensation (other than Performance-Based Bonuses) earned on or
after the effective date of the Deferral Election (provided, however, that if
such Eligible Individual is participating in any other account balance plan
maintained by the Employer or any member of the Employer’s “controlled group”
(as defined in subsections 414(b) and (c) of the Code), such Eligible Individual
must make his Compensation Deferral Election no later than December 31 of the
preceding Plan Year (or such earlier date as determined by the Administrator),
or he may not elect to make Compensation Deferrals for that initial Plan Year).
If an Eligible Individual does not elect to make Compensation Deferrals during
that initial 30-day period, he may not later elect to make Compensation
Deferrals for that year under this subsection. In the event that an Eligible
Individual first becomes eligible during a Plan Year with respect to which
Fiscal Year Compensation is payable, such Eligible Individual must make his
Fiscal Year Compensation Deferral Election on or before the end of the fiscal
year of the Employer immediately preceding the first fiscal year in which any
services are performed for which the Fiscal Year Compensation is payable.
     In the case of an Employee, Board Member or Other Service Provider who is
rehired (or who recommences Board Service or recommences providing services to
an Employer as an Other Service Provider) after having previously been an
Eligible Individual, the phrase “first becomes an Eligible Individual” in the
first sentence of the preceding paragraph shall be interpreted to apply only
where the Eligible Individual either (i) previously received payment of his
total Account balances under the Plan, or (ii) did not previously receive
payment of his total Account balances under the Plan, but is rehired (or
recommences Board Service or recommences

- 10 -



--------------------------------------------------------------------------------



 



providing services to an Employer as an Other Service Provider) at least
24 months after his last day as a previously Eligible Individual prior to again
becoming such an Eligible Individual. In all other cases such rehired Employee,
Board Member or Other Service Provider may not elect to make Compensation
Deferrals until the next date determined by the Administrator with respect to
Compensation earned after the following January 1. Similarly, in the case of an
Employee who recommences status as an Eligible Individual for any other reason
after having previously lost his status as an Eligible Individual (due to
Compensation fluctuations, transfer from an ineligible location or job
classification, or otherwise), the phrase “first becomes an Eligible Individual”
shall be interpreted to apply only where the Eligible Individual either:
(i) previously received payment of his total Account balances under the Plan, or
(ii) did not previously receive payment of his total Account balances under the
Plan, but regains his status as an Eligible Individual at least 24 months after
his last day as a previously Eligible Individual prior to again becoming such an
Eligible Individual. In all other cases such Re-Eligible Participant may not
elect to make Compensation Deferrals until the next date determined by the
Administrator with respect to Compensation earned after the following January 1.
     An election to make Compensation Deferrals under this subsection 4.1 shall
remain in effect through the last pay period commencing in the calendar year to
which the election applies (except as provided in subsection 4.5), shall apply
with respect to the applicable type of Compensation (other than
Performance-Based Bonuses) to which the Deferral Election relates earned for pay
periods commencing in the applicable calendar year to which the election applies
while the Participant remains an Eligible Individual, and shall be irrevocable
(provided, however, that a Participant making a Deferral Election under this
subsection may change his election at any time prior to December 31 of the year
preceding the year for which the Deferral Election is applicable, subject to
rules established by the Administrator). If a Participant fails to make a
Compensation Deferral election for a given Plan Year, such Participant’s
Compensation Deferral Election for that Plan Year shall be deemed to be zero;
provided, however, that if the Employer has elected in the Adoption Agreement
that a Participant’s Compensation Deferral Election shall be “evergreen”, then
such Participant’s Compensation Deferral Election shall be deemed to be
identical to the most recent applicable Deferral Election on file with the
Administrator with respect to the applicable type of Compensation; provided,
however, that no In-Service Distribution shall be applicable to any amounts
deferred in a year in which the Participant fails to make an affirmative
election, and payment of such amounts for such year shall be made in accordance
with his most recent election on file with the Administrator (if no election is
on file, then such amounts shall be paid to him in a single lump sum).
     Compensation Deferrals shall be credited to the Participant’s Compensation
Deferral Account as soon as administratively feasible after such amounts would
have been payable to the Participant.

- 11 -



--------------------------------------------------------------------------------



 



  4.2 Performance-Based Bonus Deferrals
     Each Plan Year, an Eligible Individual may elect to defer receipt of no
less than the minimum and no greater than the maximum percentage or amount
selected by the Employer in the Adoption Agreement with respect to
Performance-Based Bonuses earned with respect to the performance period for
which the Performance-Based Bonus is earned; provided, however, that the
Eligible Individual performed services continuously from a date no later than
the date upon which the performance criteria are established through a date no
earlier than the date upon which the Eligible Individual makes a
Performance-Based Bonus Deferral Election; and further provided that in no event
may an election to defer Performance-Based Bonuses be made after such Bonuses
have become readily ascertainable. Except as otherwise provided in this
subsection, a Participant’s Performance-Based Bonus Deferral Election under this
subsection must be made not later than six months (or such earlier date as
determined by the Administrator) prior to the end of the performance period.
     An Employee, Board Member or Other Service Provider who first becomes an
Eligible Individual during a Plan Year (by virtue of a promotion, Compensation
increase, commencement of employment with the Employer, commencement of Board
service, execution of an agreement to provide services to an Employer, or any
other reason) shall be provided enrollment documents (including Deferral
Election forms) as soon as administratively feasible following such initial
notification of eligibility. Such Eligible Individual must make his
Performance-Based Bonus Deferral Election within 30 days after first becoming an
Eligible Individual (provided, however, that if such Eligible Individual is
participating in any other account balance plan maintained by the Employer or
any member of the Employer’s “controlled group” (as defined in subsections
414(b) and (c) of the Code), such Eligible Individual must make his
Performance-Based Bonus Deferral Election no later than six months (or such
earlier date as determined by the Administrator) prior to the end of the
performance period, or he may not elect to make Performance-Based Bonus
Deferrals for such initial Plan Year. In the case of a Deferral Election in the
first year of eligibility that is made after the beginning of the
Performance-Based Bonus performance period, the Deferral Election will apply to
the portion of the Performance-Based Bonus equal to the total amount of the
Performance-Based Bonus for the performance period multiplied by the ratio of
the number of days remaining in the performance period after the effective date
of the Deferral Election over the total number of days in the Performance
Period. If an Eligible Individual does not elect to make a Performance-Based
Bonus Deferral during that initial 30-day period, he may not later elect to make
a Performance-Based Bonus Deferral for that performance period under this
subsection. Rules relating to the timing of elections to make a
Performance-Based Bonus Deferral with respect to an Employee, Board Member or
Other Service Provider who becomes an Eligible Individual (due to rehire or
other similar event) after having previously been an Eligible Individual shall
be applied in a manner similar to rules described applicable to rehired and
other Re-Eligible Participants in subsection 4.1 above.

- 12 -



--------------------------------------------------------------------------------



 



     An election to make Performance-Based Bonus Deferrals under this subsection
4.2 shall remain in effect through the end of the performance period to which
the election applies (except as provided in subsection 4.5), and shall be
irrevocable (provided, however, that a Participant making a Performance-Based
Bonus Deferral Election under this subsection may change his election at any
time prior to the first day of the six-month period ending on the last day of
the performance period for which the Performance-Based Bonus Deferral Election
is applicable, subject to rules established by the Administrator). If a
Participant fails to make a Performance-Based Bonus Deferral Election for a
given performance period, such Participant’s Performance-Based Bonus Deferral
Election for that performance period shall be deemed to be zero; provided,
however, that if the Employer has elected in the Adoption Agreement that a
Participant’s Performance-Based Deferral Election shall be “evergreen”, then
such Participant’s Performance-Based Bonus Deferral Election shall be deemed to
be identical to the most recent applicable Performance-Based Bonus Deferral
Election on file with the Administrator; provided, however, that no In-Service
Distribution shall be applicable to any amounts deferred in a year in which the
Participant fails to make an affirmative election, and payment of such amounts
for such year shall be made in accordance with his most recent election on file
with the Administrator (if no election is on file, then such amounts shall be
paid to him in a single lump sum).
     Performance-Based Bonus Deferrals shall be credited to the Participant’s
Compensation Deferral Account as soon as administratively feasible after such
amounts would have been payable to the Participant.
  4.3 Matching Contributions
     Matching Contributions shall be determined in accordance with the formula
specified in the Adoption Agreement, and shall be credited to the Employer
Contribution Accounts of Participants who have satisfied the eligibility
requirements for Matching Contributions specified in the Adoption Agreement.
Matching Contributions under this Plan shall be credited to such Participants’
Employer Contribution Accounts as soon as administratively feasible after the
Applicable Period selected in the Adoption Agreement, but only with respect to
Participants eligible to receive such Matching Contributions as described in the
Adoption Agreement.
  4.4 Other Employer Contributions
     Employer Contributions other than Matching Contributions shall be
discretionary from year to year, and shall be credited to the Employer
Contribution Accounts of Participants who have satisfied the eligibility
requirements for Employer Contributions, all as determined by the Employer and
documented in writing, and such writings will form part of the Plan, as
specified in the Adoption Agreement. Employer Contributions under this Plan
shall be credited to such Participants’ Employer Contributions Accounts as soon
as administratively feasible.

- 13 -



--------------------------------------------------------------------------------



 



  4.5 No Election Changes During Plan Year
     A Participant shall not be permitted to change or revoke his Deferral
Elections (except as otherwise described in subsections 4.1 and 4.2), except
that, if a Participant’s status changes such that he becomes ineligible for the
Plan, the Participant’s Deferrals under the Plan shall cease as described in
subsection 3.2. Notwithstanding the foregoing, in the event the Employer
maintains a qualified plan designed to comply with the requirements of Code
Section 401(k) that requires the cessation of all deferrals in the event of a
hardship withdrawal under such plan, the Participant’s Deferrals under this Plan
shall cease as soon as administratively feasible upon notification to the
Administrator that the participant has taken such a hardship withdrawal.
Notwithstanding the foregoing, if the Employer has elected in the Adoption
Agreement to permit Unforeseeable Emergency Withdrawals pursuant to subsection
9.8, the Participant’s Deferrals under this Plan shall cease as soon as
administratively feasible upon approval by the Administrator of a Participant’s
properly submitted request for an Unforeseeable Emergency Withdrawal under
subsection 9.8.
  4.6 Crediting of Deferrals
     The amount of deferrals pursuant to subsections 4.1 and 4.2 shall be
credited to the Participant’s Accounts as of a date determined to be
administratively feasible by the Administrator.
  4.7 Reduction of Deferrals or Contributions
     Any Participant Deferrals or Employer Contributions to be credited to a
Participant’s Account under this Section may be reduced by an amount equal to
the Federal or state income, payroll, or other taxes required to be withheld on
such deferrals or contributions or to satisfy any necessary employee welfare
plan contributions. A Participant shall be entitled only to the net amount of
such deferral or contribution (as adjusted from time to time pursuant to the
terms of the Plan). The Administrator may limit a Participant’s Deferral
Election if, as a result of any election, a Participant’s Compensation from the
Employer would be insufficient to cover taxes, withholding, and other required
deductions applicable to the Participant.

- 14 -



--------------------------------------------------------------------------------



 



SECTION 5 NOTIONAL INVESTMENTS
  5.1 Investment Funds
     The Employer may designate, in its discretion, one or more Investment Funds
for the notional investment of Participants’ Accounts. The Employer, in its
discretion, may from time to time establish new Investment Funds or eliminate
existing Investment Funds. The Investment Funds are for recordkeeping purposes
only and do not allow Participants to direct any Employer assets (including, if
applicable, the assets of any trust related to the Plan). Each Participant’s
Accounts shall be adjusted pursuant to the Participant’s notional investment
elections made in accordance with this Section 5, except as otherwise determined
by the Employer or Administrator in their sole discretion.
  5.2 Investment Fund Elections
     The Employer shall have full discretion in the direction of notional
investments of Participants’ Accounts under the Plan; provided, however, that if
the Employer so elects in the Adoption Agreement, each Participant may elect
from among the Investment Funds for the notional investment of such of his
Accounts as are permitted under the Adoption Agreement from time to time in
accordance with procedures established by the Employer. The Administrator, in
its discretion, may adopt (and may modify from time to time) such rules and
procedures as it deems necessary or appropriate to implement the notional
investment of the Participant’s Accounts. Such procedures may differ among
Participants or classes of Participants, as determined by the Employer or the
Administrator in its discretion. The Employer or Administrator may limit, delay
or restrict the notional investment of certain Participants’ Accounts, or
restrict allocation or reallocation into specified notional investment options,
in accordance with rules established in order to comply with Employer policy and
applicable law, to minimize regulated filings and disclosures, or under any
other circumstances in the discretion of the Employer. Any deferred amounts
subject to a Participant’s investment election that must be so limited, delayed
or restricted under such circumstances may be notionally invested in an
Investment Fund designated by the Administrator, or may be credited with
earnings at a rate determined by the Administrator, which rate may be zero. A
Participant’s notional investment election shall remain in effect until later
changed in accordance with the rules of the Administrator. If a Participant does
not make a notional investment election, all deferrals by the Participant and
contributions on his behalf will be deemed to be notionally invested in the
Investment Fund designated by the Employer for such purpose, or, at the
Employer’s election, may remain uninvested until such time as the Administrator
receives proper direction, or may be credited with earnings at a rate determined
by the Administrator or Employer, which rate may be zero.
  5.3 Investment Fund Transfers
     A Participant may elect that all or a part of his notional interest in an
Investment Fund shall be transferred to one or more of the other Investment
Funds. A Participant may make such notional Investment Fund transfers in
accordance with rules established from time to time by the Employer or the
Administrator, and in accordance with subsection 5.2.

- 15 -



--------------------------------------------------------------------------------



 



SECTION 6 ACCOUNTING
  6.1 Individual Accounts
     Bookkeeping Accounts shall be maintained under the Plan in the name of each
Participant, as applicable, along with any subaccounts under such Accounts
deemed necessary or advisable from time to time, including a subaccount for each
Plan Year that a Participant’s Deferral Election is in effect. Each such
subaccount shall reflect (i) the amount of the Participant’s Deferral during
that year, any Matching Contributions or Employer Contributions credited during
that year, and the notional gains, losses, expenses, appreciation and
depreciation attributable thereto.
     Rules and procedures may be established relating to the maintenance,
adjustment, and liquidation of Participants’ Accounts, the crediting of
deferrals and contributions and the notional gains, losses, expenses,
appreciation, and depreciation attributable thereto, as are considered necessary
or advisable.
  6.2 Adjustment of Accounts
     Pursuant to rules established by the Employer, Participants’ Accounts will
be adjusted on each Valuation Date, except as provided in Section 9, to reflect
the notional value of the various Investment Funds as of such date, including
adjustments to reflect any deferrals and contributions, notional transfers
between Investment Funds, and notional gains, losses, expenses, appreciation, or
depreciation with respect to such Accounts since the previous Valuation Date.
The “value” of an Investment Fund at any Valuation Date may be based on the fair
market value of the Investment Fund, as determined by the Administrator in its
sole discretion.
  6.3 Accounting Methods
     The accounting methods or formulae to be used under the Plan for purposes
of monitoring Participants’ Accounts, including the calculation and crediting of
notional gains, losses, expenses, appreciation, or depreciation, shall be
determined by the Administrator in its sole discretion. The accounting methods
or formulae selected by the Administrator may be revised from time to time.
  6.4 Statement of Account
     At such times and in such manner as determined by the Administrator, but at
least annually, each Participant will be furnished with a statement reflecting
the condition of his Accounts.

- 16 -



--------------------------------------------------------------------------------



 



SECTION 7 VESTING
     A Participant shall be fully vested at all times in his Compensation
Deferral Account (if applicable). A Participant shall be vested in his Matching
Contributions and/or Employer Contributions (if applicable), in accordance with
the vesting schedule elected by the Employer under the Adoption Agreement.
Vesting Years of Service shall be determined in accordance with the election
made by the Employer in the Adoption Agreement. Amounts in a Participant’s
Accounts that are not vested upon the Participant’s Termination Date
(“forfeitures”) shall be used to reinstate amounts previously forfeited by other
Participants who are subsequently rehired, or shall be returned to the Employer,
in the discretion of the Employer or the Administrator.
     If a Participant has a Termination Date with the Employer as a result of
the Participant’s Misconduct (as defined by the Employer in the Adoption
Agreement), or if the Participant engages in Competition with the Employer (as
defined by the Employer in the Adoption Agreement), and the Employer has so
elected in the Adoption Agreement, the Participant shall forfeit all amounts
allocated to his or her Matching Contribution Account and/or Employer
Contribution Accounts (if applicable). Such forfeitures shall be returned to the
Employer.
     Neither the Administrator nor the Employer in any way guarantee the
Participant’s Account balance from loss or depreciation. Notwithstanding any
provision of the Plan to the contrary, the Participant’s Account balance is
subject to Section 8.
     Vesting Years of Service in the event of the rehire of a Participant shall
be reinstated, and amounts previously forfeited by such Participants shall be
reinstated from forfeitures made by other Participants, or shall be reinstated
by the Employer.

- 17 -



--------------------------------------------------------------------------------



 



SECTION 8 FUNDING
     No Participant or other person shall acquire by reason of the Plan any
right in or title to any assets, funds, or property of the Employer whatsoever,
including, without limiting the generality of the foregoing, any specific funds,
assets, or other property of the Employer. Benefits under the Plan are unfunded
and unsecured. A Participant shall have only an unfunded, unsecured right to the
amounts, if any, payable hereunder to that Participant. The Employer’s
obligations under this Plan are not secured or funded in any manner, even if the
Employer elects to establish a trust with respect to the Plan. Even though
benefits provided under the Plan are not funded, the Employer may establish a
trust to assist in the payment of benefits. All investments under this Plan are
notional and do not obligate the Employer (or its delegates) to invest the
assets of the Employer or of any such trust in a similar manner.

- 18 -



--------------------------------------------------------------------------------



 



SECTION 9 DISTRIBUTION OF ACCOUNTS
  9.1 Distribution of Accounts
     With respect to any Participant who has a Termination Date that precedes
his Retirement date, an amount equal to the Participant’s vested Account
balances shall be distributed to the Participant (or, in the case of the
Participant’s death, to the Participant’s Beneficiary), in the form of a single
lump sum payment, or, if subsection 9.2 applies, in the form of installment
payments as designated by the Employer in the Adoption Agreement. Subject to
subsection 9.3 hereof, distribution of a Participant’s Accounts shall be made
within the 90-day period following the Participant’s Termination Date (provided,
however, that if calculation of the amount of the payment is not
administratively practicable due to events beyond the control of the
Participant, the payment will be made as soon as administratively practicable
for the Administrator to make such payment). Notwithstanding any provision of
the Plan to the contrary, for purposes of this subsection, a Participant’s
Accounts shall be valued as of a Valuation Date as soon as administratively
feasible preceding the date such distribution is made, in accordance with rules
established by the Administrator. A Participant’s Accounts may be offset by any
amounts owed by the Participant to the Employer, but such offset shall not occur
in excess of or prior to the date distribution of the amount would otherwise be
made to the Participant.
     Notwithstanding the foregoing, to the extent designated by the Employer in
the Adoption Agreement, a Participant may elect, in accordance with this
subsection, a distribution date for his Compensation Deferral Accounts that is
prior to his Termination Date (an “In-Service Distribution”). A Participant’s
election of an In-Service Distribution date must: (i) be made at the time of his
Deferral Election for a Plan Year; and (ii) apply only to amounts deferred
pursuant to that election, and any earnings, gains, losses, appreciation, and
depreciation credited thereto or debited therefrom with respect to such amounts.
To the extent permitted by the Employer, a Participant may elect an In-Service
Distribution date with respect to Performance-Based Bonus Deferrals that is
separate from an In-Service Distribution date with respect to Compensation
Deferrals other than Performance-Based Bonus Deferrals for the same year,
provided that the applicable In-Service Distribution date may not be earlier
than the number of years designated by the Employer in the Adoption Agreement
following the year in which the applicable Compensation would have been paid
absent the deferral, or as further determined or limited in accordance with
rules established by the Administrator. Payments made pursuant to an In-Service
Distribution election shall be made in a lump sum as soon as administratively
feasible following January 1 of the calendar year in which the payment was
elected to be made, but in no event later than the end of the calendar year in
which the payment was elected to be made (provided, however, that if calculation
of the amount of the payment is not administratively practicable due to events
beyond the control of the Participant, the payment will be made as soon as
administratively practicable for the Administrator to make such payment). For
purposes of such payment, the value of the Participant’s Accounts for the
applicable Plan Year shall be determined as of a Valuation Date preceding the
date that such distribution is made, in accordance with rules established by the
Administrator. In the event a Participant’s Termination Date occurs (or, if
elected by the Employer in the Adoption Agreement, in the event a Change in
Control of the Employer occurs) prior to the date the Participant had previously
elected to have

- 19 -



--------------------------------------------------------------------------------



 



an In-Service Distribution payment made to him, such amount shall be paid to the
Participant under the rules applicable for payment on Termination of Employment
in accordance with this subsection 9.1 and subsection 9.2. No In-Service
Distribution shall be applicable to any amounts deferred in a year in which the
Participant fails to make an affirmative election, and payment of such amounts
for such year shall be made in accordance with his most recent election on file
with the Administrator (if no election is on file, then such amounts shall be
paid to him in a single lump sum).
     To the extent elected by the Employer in the Adoption Agreement,
Participants whose Termination Date has not yet occurred may elect to defer
payment of any In-Service Distribution, provided that such election is made in
accordance with procedures established by the Administrator, and further
provided that any such election must be made no later than 12 calendar months
prior to the originally elected In-Service Distribution Date. Participants may
elect any deferred payment date, but such date must be no fewer than five years
from the original In-Service Distribution Date.
  9.2 Installment Distributions
     To the extent elected by the Employer in the Adoption Agreement, a
Participant may elect to receive payments from his Accounts in the form of a
single lump sum, as described in Section 9.1, or in annual installments over a
period elected by the Employer in the Adoption Agreement. To the extent a
Participant fails to make an election, the Participant shall be deemed to have
elected to receive his distribution for that Plan Year in the form of a single
lump sum. To the extent elected by the Employer in the Adoption Agreement, a
Participant may make a separate election with respect to his Performance-Based
Bonus Deferrals for each year (as adjusted for gains and losses thereon) that
provides for a different method of distribution from the method of distribution
he elects with respect to his Compensation Deferrals (as adjusted for gains and
losses thereon) for that year. The Participant’s Employer Contributions Account
attributable to such year, if any (as adjusted for gains and losses thereon),
shall be distributed in the same manner as his Compensation Deferral Account for
such year.

  (a)   Installment Elections. A Participant will be required to make his
distribution election prior to the commencement of each calendar year (or, in
the event of an election with respect to Performance-Based Bonuses, prior to six
months before the end of the applicable performance period), or such earlier
date as determined by the Administrator.     (b)   Installment Payments. The
first installment payment shall generally be within the 90-day period following
the Participant’s Termination Date (provided, however, that if calculation of
the amount of the payment is not administratively practicable due to events
beyond the control of the Participant, the payment will be made as soon as
administratively practicable for the Administrator to make such payment).
Succeeding payments shall generally be made by January 1 of each succeeding
calendar year, but in no event later than the end of each succeeding calendar
year (provided, however, that if calculation of the amount of the payment is not
administratively practicable due to events beyond the control of the
Participant,

- 20 -



--------------------------------------------------------------------------------



 



      the payment will be made as soon as administratively practicable for the
Administrator to make such payment). The amount to be distributed in each
installment payment shall be determined by dividing the value of the
Participant’s Accounts as of a Valuation Date preceding the date of each
distribution by the number of installment payments remaining to be made, in
accordance with rules established by the Administrator. In the event of the
death of the Participant prior to the full payment of his Accounts, payments
will continue to be made to his Beneficiary in the same manner and at the same
time as would have been payable to the Participant, but substituting the
Participant’s date of death for the Participant’s Retirement Date.

     To the extent elected by the Employer in the Adoption Agreement,
Participants who have elected payment in installments may make a subsequent
election to elect payment of that amount in the form of a lump sum, if payment
of installments with respect to that year’s deferrals has not yet commenced.
Such election must be made in accordance with procedures established by the
Administrator, and any such election must be made no later than 12 calendar
months prior to the originally elected payment date of the first installment.
The new payment date for the installment with respect to which such election is
made must be deferred to the later of: (i) five years from the date such payment
would otherwise have been made, or (ii) the last payment date of the last
installment with respect to that year’s deferrals. To the extent elected by the
Employer in the Adoption Agreement, Participants who have elected payment in
installments may make a subsequent election to change the number of such
installment payments so long as no acceleration of distribution payments occurs
(but no fewer than the minimum number, and not to exceed the maximum number of
installments elected by the Employer in the Adoption Agreement), if payment of
installments with respect to that year’s Deferral Elections has not yet
commenced. Such election must be made in accordance with procedures established
by the Administrator, and any such election must be made no later than 12
calendar months prior to the originally elected payment date of the first
installment. The new payment date for any installment with respect to which such
election is made must be deferred for a period of not less than five years from
the date such payment would otherwise have been made. In the event payment has
been elected by the Participant in the form of installments (to the extent
elected by the Employer in the Adoption Agreement), each installment payment
shall be considered a separately identifiable payment. In the event payment has
been elected by the Participant in the form of a lump sum (or in the event
payment shall be made to the Participant in the form of a lump sum under the
terms of the Plan in the absence of or in lieu of the Participant’s election),
then the lump sum form shall be deemed to be a separately identifiable form of
payment, and the Participant may make a subsequent deferral election to elect
payment of that amount in the form of installments (to the extent elected by the
Employer in the Adoption Agreement) in accordance with the procedures described
above for changing installment payment elections. Participants will be permitted
to make such a change only once with respect to any year’s Deferral Elections.

- 21 -



--------------------------------------------------------------------------------



 



  9.3 Key Employees
     Notwithstanding anything herein to the contrary, and subject to Code
Section 409A, payment under subsections 9.3 or 9.4 shall not be made or commence
as a result of the Participant’s Termination Date to any Participant who is a
key employee (defined below) before the date that is not less than six months
after the Participant’s Termination Date. For this purpose, a key employee
includes a “specified employee” (as defined in Treasury
Regulation Section 1.409A-1(i)) during the entire 12-month period determined by
the Administrator ending with the annual date upon which key employees are
identified by the Administrator, and also including any Employee identified by
the Administrator in good faith with respect to any distribution as belonging to
the group of identified key employees, to a maximum of 200 such key employees,
regardless of whether such Employee is subsequently determined by the Employer,
any governmental agency, or a court not to be a key employee. In the event
amounts are payable to a key employee in installments in accordance with
subsection 9.2, the first installment shall be delayed by six months, with all
other installment payments payable as originally scheduled. To the extent not
otherwise designated by the Employer in a separate document forming a part of
the Plan applicable to all its nonqualified deferred compensation plans, the
identification date for determining the Employer’s key employees is each
December 31 (and the new key employee list is updated and effective each
subsequent April 1). To the extent not otherwise designated by the Employer in a
separate document forming a part of the Plan, the definition of compensation
used to determine key employee status shall be determined under Treasury
Regulation Section 1.415(c)-2(a). This subsection 9.3 is applicable only with
respect to companies whose stock is publicly traded on an “established
securities market” (as defined in Treasury Regulation Section 1.409A-1(k)), and
is not applicable to privately held companies unless and until such companies
become publicly traded as defined in the Treasury regulations.
  9.4 Mandatory Cash-Outs of Small Amounts
     If the value of a Participant’s total Accounts at his Termination Date (or
his death), or at any time thereafter, is equal to or less than such amount as
stated in the Adoption Agreement (which amount shall not exceed the limit
described in Section 402(g) of the Code from time to time), the Accounts will be
paid to the Participant (or, in the event of his death, his Beneficiary) in a
single lump sum, notwithstanding any election by the Participant otherwise.
Payments made under this subsection 9.4 on account of the Participant’s
Termination Date shall be made within the 90-day period following the
Participant’s Termination Date (provided, however, that if calculation of the
amount of the payment is not administratively practicable due to events beyond
the control of the Participant, the payment will be made as soon as
administratively practicable for the Administrator to make such payment).
  9.5 Designation of Beneficiary
     Each Participant from time to time may designate any individual, trust,
charity or other person or persons to whom the value of the Participant’s
Accounts (plus any applicable Survivor Benefit, if elected by the Employer in
the Adoption Agreement) will be paid in the event the Participant dies before
receiving the value of all of his Accounts. A Beneficiary designation

- 22 -



--------------------------------------------------------------------------------



 



must be made in the manner required by the Administrator for this purpose.
Primary and secondary Beneficiaries are permitted. A married participant
designating a Beneficiary other than his Spouse must obtain the consent of his
Spouse to such designation (in accordance with rules determined by the
Administrator). Payments to the Participant’s Beneficiary(ies) shall be made in
accordance with subsection 9.1, 9.2 or 9.4, as applicable, after the
Administrator has received proper notification of the Participant’s death.
     A Beneficiary designation will be effective only when the Beneficiary
designation is filed with the Administrator while the Participant is alive, and
a subsequent Beneficiary designation will cancel all of the Participant’s
Beneficiary designations previously filed with the Administrator. Any
designation or revocation of a Beneficiary shall be effective as only if it is
received by the Administrator. Once received, such designation shall be
effective as of the date the designation was executed, but without prejudice to
the Administrator on account of any payment made before the change is recorded
by the Administrator. If a Beneficiary dies before payment of the Participant’s
Accounts have been made, the Participant’s Accounts shall be distributed in
accordance with the Participant’s Beneficiary designation and pursuant to rules
established by the Administrator. If a deceased Participant failed to designate
a Beneficiary, or if the designated Beneficiary predeceases the Participant, the
value of the Participant’s Accounts shall be payable to the Participant’s Spouse
or, if there is none, to the Participant’s estate, or in accordance with such
other equitable procedures as determined by the Administrator.
  9.6 Reemployment
     If a former Participant is rehired by an Employer, the Employer or any
affiliate or subsidiary of the Employer described in Section 414(b) and (c) of
the Code, regardless of whether he is rehired as an Eligible Individual (with
respect to an Employee Participant), or a former Participant returns to service
as a Board member, any payments being made to such Participant hereunder by
virtue of his previous Termination Date shall continue to be made to him without
regard to such rehire. If a former Participant is rehired by the Employer (with
respect to an Employee Participant) or returns to service as a Board member, and
in either case any payments to be made to the Participant by virtue of his
previous Termination Date have not been made or commenced, any payments being
made to such Participant hereunder by virtue of his previous Termination Date
shall continue to be made to him without regard to such rehire or return to
service. See subsections 4.1 and 4.2 of the Plan for special rules applicable to
deferral elections for rehired or Re-Eligible Participants.
  9.7 Special Distribution Rules
     Except as otherwise provided herein and in Section 12, Account balances of
Participants in this Plan shall not be distributed earlier than the applicable
date or dates described in this Section 9. Notwithstanding the foregoing, in the
case of payments: (i) the deduction for which would be limited or eliminated by
the application of Section 162(m) of the Code; (ii) that would violate
securities or other applicable laws; (iii) that would violate loan covenants or
other contractual terms to which an Employer is a party, where such a violation
would result in material harm to an Employer, deferral of such payments may be
made by the Employer at the Employer’s discretion. In the case of a payment
described in (i) above, the payment must be

- 23 -



--------------------------------------------------------------------------------



 



deferred either to a date in the first year in which the Employer or
Administrator reasonably anticipates that a payment of such amount would not
result in a limitation of a deduction with respect to the payment of such amount
under Section 162(m), or the year in which the Participant’s Termination Date
occurs. In the case of a payment described in (ii) or (iii) above, payment will
be made in the first calendar year in which the Employer or Administrator
reasonably anticipates that the payment would not violate loan or other similar
contractual terms, the violation would not result in material harm to an
Employer, or the payment would not result in a violation of securities or other
applicable laws. Payments intended to pay employment taxes or payments made as a
result of income inclusion of an amount in a Participant’s Accounts as a result
of a failure to satisfy Section 409A of the Code shall be permitted at the
Employer or Administrator’s discretion at any time and to the extent provided in
Treasury Regulations under Section 409A of the Code and IRS Notice 2005-1,
Q&A-15, and any applicable subsequent guidance. “Employment taxes” shall include
Federal Income Contributions Act (FICA) tax imposed under Sections 3101 and
3121(v)(2) of the Code on compensation deferred under the Plan (the “FICA
Amount”), the income tax imposed under Section 3401 of the Code on the FICA
Amount, and to pay the additional income tax under Section 3401 of the Code
attributable to the pyramiding Section 3401 wages and taxes. A distribution may
be accelerated as may be necessary to comply with a certificate of the sale of
business holdings or part of a company, especially under legal compulsion (as
defined in Section 1043(b)(2) of the Code) with respect to certain conflict of
interest rules. With respect to a subchapter S corporation, a distribution may
be accelerated to avoid a nonallocation year under Code Section 409(p) with
respect to a subchapter S corporation in the discretion of the Employer or
Administrator, provided that the amount distributed does not exceed 125 percent
of the minimum amount of distribution necessary to avoid the occurrence of a
nonallocation year, in accordance with Treasury Regulation
Section 1.409A-3(j)(4)(x).
  9.8 Distribution on Account of Unforeseeable Emergency
     If elected by the Employer in the Adoption Agreement, if a Participant or
Beneficiary incurs a severe financial hardship of the type described below, he
may request an Unforeseeable Emergency Withdrawal, provided that the withdrawal
is necessary in light of severe financial needs of the Participant or
Beneficiary. To the extent elected by the Employer in the Adoption Agreement,
the ability to apply for an Unforeseeable Emergency Withdrawal may be restricted
to Participants whose Termination Date has not yet occurred. Such a withdrawal
shall not exceed the amount required (including anticipated taxes on the
withdrawal) to meet the severe financial need and not reasonably available from
other resources of the Participant (including reimbursement or compensation by
insurance, cessation of deferrals under this Plan for the remainder of the Plan
Year, and liquidation of the Participant’s assets, to the extent liquidation
itself would not cause severe financial hardship). Each such withdrawal election
shall be made at such time and in such manner as the Administrator shall
determine, and shall be effective in accordance with such rules as the
Administrator shall establish and publish from time to time. Severe financial
needs are limited to amounts necessary for:

  (a)   A sudden unexpected illness or accident incurred by the Participant, his
Spouse, or dependents (as defined in Code Section 152(a)).

- 24 -



--------------------------------------------------------------------------------



 



  (b)   Uninsured casualty loss pertaining to property owned by the Participant.
    (c)   Other similar extraordinary and unforeseeable circumstances involving
an uninsured loss arising from an event outside the control of the Participant.

Withdrawals of amounts under this subsection shall be paid to the Participant in
a lump sum as soon as administratively feasible following receipt of the
appropriate forms and information required by and acceptable to the
Administrator.
  9.9 Distribution Upon Change in Control
     In the event of the occurrence of a Change in Control of the Employer or a
member of the Employer’s controlled group (as designated by the Employer in the
Adoption Agreement, and to the extent certified by the Administrator that a
Change in Control has occurred), distributions shall be made to Participants to
the extent elected by the Employer in the Adoption Agreement, in the form
elected by the Participants as if a Termination Date had occurred with respect
to each Participant, or as otherwise specified by the Employer in the Adoption
Agreement. The Change in Control shall relate to: (i) the corporation for whom
the Participant is performing services at the time of the Change in Control
event; (ii) the corporation that is liable for the payment from the Plan to the
Participant (or all corporations so liable if more than one corporation is
liable); (iii) a corporation that is a majority shareholder of a corporation
described in (i) or (ii) above; or (iv) any corporation in a chain of
corporations in which each such corporation is a majority shareholder of another
corporation in the chain, ending in a corporation described in (i) or (ii)
above, as elected by the Employer in the Adoption Agreement. A “majority
shareholder” for these purposes is a shareholder owning more than 50% of the
total fair market value and total voting power of such corporation. Attribution
rules described in section 318(a) of the Code apply to determine stock
ownership. Stock underlying an option (whether vested or unvested) is considered
owned by the individual who holds the vested (or unvested) option.
Notwithstanding the foregoing, if a vested option is exercisable for stock that
is not substantially vested (as defined in section 1.83-3(b) and (j) of the
Code), the stock underlying the option is not treated as owned by the individual
who holds the option. If plan payments are made on account of a Change in
Control and are calculated by reference to the value of the Employer’s stock,
such payments shall be completed not later than 5 years after the Change in
Control event. To the extent designated by the Employer in the Adoption
Agreement, the Change in Control shall occur upon the date that: (v) a person or
“Group” (as defined in Treasury Regulation Sections 1.409A-3(i)(5)(v)(B) and
(vi)(D)) acquires more than 50% of the total fair market value or voting power
of stock of the corporation designated in (i) through (iv) above; (vi) a person
or Group acquires ownership (“effective control”) of stock of the corporation
with at least 30% of the total voting power of the corporation designated in (i)
through (iv) above and as further limited by Treasury
Regulation Section 1.409A-3(i)(5)(vi)); (vii) a majority of the board of
directors of the corporation designated in (i) through (iv) above is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the board as constituted prior to the appointment or
election; or (viii) a person or Group acquires assets from the corporation
designated in (i) through (iv) above having a total fair market value of at
least 40% of the value of all assets of the corporation immediately prior to
such acquisition; as

- 25 -



--------------------------------------------------------------------------------



 



designated by the Employer in the Adoption Agreement. For purposes of
(vi) above, if any one person, or more than one person acting as a Group, is
considered to own more than 50 percent of the total fair market value or total
voting power of the stock of a corporation, the acquisition of additional stock
by the same person or persons is not considered to cause a change in the
ownership of the corporation (or to cause a change in the effective control of
the corporation under (vi) above). An increase in the percentage of stock owned
by any one person, or persons acting as a Group, as a result of a transaction in
which the corporation acquires its stock in exchange for property will be
treated as an acquisition of stock for purposes of this subsection. For purposes
of (v) through (viii) above, a Change in Control shall be further limited in
accordance with Treasury Regulation Sections 1.409A-3(i)(5)(v), (vi) and (vii).
Distributions under this subsection shall be made as soon as administratively
feasible following such Change in Control.
  9.10 Supplemental Survivor Death Benefit
          A supplemental survivor death benefit shall be paid to the Beneficiary
of an eligible Participant who has satisfied the following criteria prior to his
death:

  (a)   The Participant is eligible to participate in the Plan and, at the time
of his death, had a current Account balance (regardless of whether or not the
Participant actually was making Compensation Deferrals at the time of his
death);     (b)   The Participant was an active Employee with the Employer at
the time of his death;     (c)   The Participant completed and submitted an
insurance application to the Administrator; and     (d)   The Employer
subsequently purchased an insurance policy on the life of the Participant, with
a death benefit payable, which policy is in effect at the time of the
Participant’s death.

Notwithstanding any provision of this Plan or any other document to the
contrary, the supplemental survivor death benefit payable pursuant to this
Subsection 9.10 shall be paid only if an insurance policy has been issued on the
Participant’s life and such policy is in force at the time of the Participant’s
death and the Employer shall have no obligation with respect to the payment of
the supplemental survivor death benefit, or to maintain an insurance policy for
any Participants.

- 26 -



--------------------------------------------------------------------------------



 



SECTION 10 GENERAL PROVISIONS
  10.1 Interests Not Transferable
     The interests of persons entitled to benefits under the Plan are not
subject to their debts or other obligations and, except as may be required by
the tax withholding provisions of the Code or any state’s income tax act, may
not be voluntarily or involuntarily sold, transferred, alienated, assigned, or
encumbered; provided, however, that a Participant’s interest in the Plan may be
transferable pursuant to a qualified domestic relations order, as defined in
Section 414(p) of the Code to the extent designated by the Employer in the
Adoption Agreement.
  10.2 Employment Rights
     The Plan does not constitute a contract of employment, and participation in
the Plan shall not give any Employee the right to be retained in the employ of
an Employer, nor any right or claim to any benefit under the Plan, unless such
right or claim has specifically accrued under the terms of the Plan. The
Employer expressly reserve the right to discharge any Employee at any time.
  10.3 Litigation by Participants or Other Persons
     If a legal action begun against the Administrator (or any member or former
member thereof), an Employer, or any person or persons to whom an Employer or
the Administrator has delegated all or part of its duties hereunder, by or on
behalf of any person results adversely to that person, or if a legal action
arises because of conflicting claims to a Participant’s or other person’s
benefits, the cost to the Administrator (or any member or former member
thereof), the Employer or any person or persons to whom the Employer or the
Administrator has delegated all or part of its duties hereunder of defending the
action shall be charged to the extent permitted by law to the sums, if any,
which were involved in the action or were payable to the Participant or other
person concerned.
  10.4 Indemnification
     To the extent permitted by law, the Employer shall indemnify each member of
the Administrator committee, and any other employee or member of the Board with
duties under the Plan, against losses and expenses (including any amount paid in
settlement) reasonably incurred by such person in connection with any claims
against such person by reason of such person’s conduct in the performance of
duties under the Plan, except in relation to matters as to which such person has
acted fraudulently or in bad faith in the performance of duties. Notwithstanding
the foregoing, the Employer shall not indemnify any person for any expense
incurred through any settlement or compromise of any action unless the Employer
consents in writing to the settlement or compromise.

- 27 -



--------------------------------------------------------------------------------



 



  10.5 Evidence
     Evidence required of anyone under the Plan may be by certificate,
affidavit, document, or other information which the person acting on it
considers pertinent and reliable, and signed, made, or presented by the proper
party or parties.
  10.6 Waiver of Notice
     Any notice required under the Plan may be waived by the person entitled to
such notice.
  10.7 Controlling Law
     Except to the extent superseded by laws of the United States, the laws of
the state indicated by the Employer in the Adoption Agreement shall be
controlling in all matters relating to the Plan.
  10.8 Statutory References
     Any reference in the Plan to a Code section or a section of ERISA, or to a
section of any other Federal law, shall include any comparable section or
sections of any future legislation that amends, supplements, or supersedes that
section.
  10.9 Severability
     In case any provision of the Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining provisions
of the Plan, and the Plan shall be construed and enforced as if such illegal and
invalid provision had never been set forth in the Plan.
  10.10 Action By the Employer or the Administrator
     Any action required or permitted to be taken by the Employer under the Plan
shall be by resolution of its Board of Directors (which term shall include any
similar governing body for any Employer that is not a corporation), by
resolution or other action of a duly authorized committee of its Board of
Directors, or by action of a person or persons authorized by resolution of its
Board of Directors or such committee. Any action required or permitted to be
taken by the Administrator under the Plan shall be by resolution or other action
of the Administrator or by a person or persons duly authorized by the
Administrator.
  10.11 Headings and Captions
     The headings and captions contained in this Plan are inserted only as a
matter of convenience and for reference, and in no way define, limit, enlarge,
or describe the scope or intent of the Plan, nor in any way shall affect the
construction of any provision of the Plan.

- 28 -



--------------------------------------------------------------------------------



 



  10.12 Gender and Number
     Where the context permits, words in the masculine gender shall include the
feminine and neuter genders, the singular shall include the plural, and the
plural shall include the singular.
  10.13 Examination of Documents
     Copies of the Plan and any amendments thereto are on file at the office of
the Employer where they may be examined by any Participant or other person
entitled to benefits under the Plan during normal business hours.
  10.14 Elections
     Each election or request required or permitted to be made by a Participant
(or a Participant’s Spouse or Beneficiary) shall be made in accordance with the
rules and procedures established by the Employer or Administrator and shall be
effective as determined by the Administrator. The Administrator’s rules and
procedures may address, among other things, the method and timing of any
elections or requests required or permitted to be made by a Participant (or a
Participant’s Spouse or Beneficiary). All elections under the Plan shall comply
with the requirements of the Uniformed Services Employment and Reemployment
Rights Act of 1994, as amended (“USERRA”).
  10.15 Manner of Delivery
     Each notice or statement provided to a Participant shall be delivered in
any manner established by the Administrator and in accordance with applicable
law, including, but not limited to, electronic delivery.
  10.16 Facility of Payment
     When a person entitled to benefits under the Plan is a minor, under legal
disability, or is in any way incapacitated so as to be unable to manage his
financial affairs, the Administrator may cause the benefits to be paid to such
person’s guardian or legal representative. If no guardian or legal
representative has been appointed, or if the Administrator so determines in its
sole discretion, payment may be made to any person as custodian for such
individual under any applicable state law, or to the legal representative of
such person for such person’s benefit, or the Administrator may direct the
application of such benefits for the benefit of such person. Any payment made in
accordance with the preceding sentence shall be a full and complete discharge of
any liability for such payment under the Plan.
  10.17 Missing Persons
     The Employer and the Administrator shall not be required to search for or
locate a Participant, Spouse, or Beneficiary. Each Participant, Spouse, and
Beneficiary must file with the Administrator, from time to time, in writing the
Participant’s, Spouse’s, or Beneficiary’s post office address and each change of
post office address. Any communication, statement, or notice

- 29 -



--------------------------------------------------------------------------------



 



addressed to a Participant, Spouse, or Beneficiary at the last post office
address filed with the Administrator, or if no address is filed with the
Administrator, then in the case of a Participant, at the Participant’s last post
office address as shown on the Employer’s records, shall be considered a
notification for purposes of the Plan and shall be binding on the Participant
and the Participant’s Spouse and Beneficiary for all purposes of the Plan.
     If the Administrator is unable to locate the Participant, Spouse, or
Beneficiary to whom a Participant’s Accounts are payable, the Participant’s
Accounts shall be frozen as of the date on which distribution would have been
completed under the terms of the Plan, and no further notional investment
returns shall be credited thereto.
     If a Participant whose Accounts were frozen (or his Beneficiary) files a
claim for distribution of the Accounts within 7 years after the date the
Accounts are frozen, and if the Administrator or Employer determines that such
claim is valid, then the frozen balance shall be paid by the Employer to the
Participant or Beneficiary in a lump sum cash payment as soon as practicable
thereafter. If the Administrator notifies a Participant, Spouse, or Beneficiary
of the provisions of this Subsection, and the Participant, Spouse, or
Beneficiary fails to claim the Participant’s, Spouse’s, or Beneficiary’s
benefits or make such person’s whereabouts known to the Administrator within
7 years after the date the Accounts are frozen, the benefits of the Participant,
Spouse, or Beneficiary may be disposed of, to the extent permitted by applicable
law, by one or more of the following methods:

  (a)   By retaining such benefits in the Plan.     (b)   By paying such
benefits to a court of competent jurisdiction for judicial determination of the
right thereto.     (c)   By forfeiting such benefits in accordance with
procedures established by the Administrator. If a Participant, Spouse, or
Beneficiary is subsequently located, such benefits shall be restored (without
adjustment) to the Participant, Spouse, or Beneficiary under the Plan.     (d)  
By any equitable manner permitted by law under rules adopted by the
Administrator.

  10.18 Recovery of Benefits
     In the event a Participant, Spouse, or Beneficiary receives a benefit
payment from the Plan that is in excess of the benefit payment that should have
been made to such Participant, Spouse, or Beneficiary, or in the event a person
other than a Participant, Spouse, or Beneficiary receives an erroneous payment
from the Plan, the Administrator or Employer shall have the right, on behalf of
the Plan, to recover the amount of the excess or erroneous payment from the
recipient. To the extent permitted under applicable law, the Administrator or
Employer may, at its option, deduct the amount of such excess or erroneous
payment from any future benefits payable to the applicable Participant, Spouse,
or Beneficiary.

- 30 -



--------------------------------------------------------------------------------



 



  10.19 Effect on Other Benefits
     Except as otherwise specifically provided under the terms of any other
employee benefit plan of the Employer, a Participant’s participation in this
Plan shall not affect the benefits provided under such other employee benefit
plan.
  10.20 Tax and Legal Effects
     The Employer, the Administrator, and their representatives and delegates do
not in any way guarantee the tax treatment of benefits for any Participant,
Spouse, or Beneficiary, and the Employer, the Administrator, and their
representatives and delegates do not in any way guarantee or assume any
responsibility or liability for the legal, tax, or other implications or effects
of the Plan. In the event of any legal, tax, or other change that may affect the
Plan, the Employer may, in its sole discretion, take any actions it deems
necessary or desirable as a result of such change.

- 31 -



--------------------------------------------------------------------------------



 



SECTION 11 THE ADMINISTRATOR
  11.1 Information Required by Administrator
     Each person entitled to benefits under the Plan must file with the
Administrator from time to time in writing such person’s mailing address and
each change of mailing address. Any communication, statement, or notice
addressed to any person at the last address filed with the Administrator will be
binding upon such person for all purposes of the Plan. Each person entitled to
benefits under the Plan also shall furnish the Administrator with such
documents, evidence, data, or information as the Administrator considers
necessary or desirable for the purposes of administering the Plan. The Employer
shall furnish the Administrator with such data and information as the
Administrator may deem necessary or desirable in order to administer the Plan.
The records of the Employer as to an Employee’s or Participant’s period of
employment or membership on the Board, termination of employment or membership
and the reason therefor, leave of absence, reemployment, and Compensation will
be conclusive on all persons unless determined to the Administrator’s or
Employer’s satisfaction to be incorrect.
  11.2 Uniform Application of Rules
     The Administrator shall administer the Plan on a reasonable basis. Any
rules, procedures, or regulations established by the Administrator shall be
applied uniformly to all persons similarly situated.
  11.3 Review of Benefit Determinations
     Benefits will be paid to Participants and their beneficiaries without the
necessity of formal claims. Participants or their beneficiaries, however, may
make a written request to the Administrator for any Plan benefits to which they
may be entitled. Participants’ written request for Plan benefits will be
considered a claim for Plan benefits, and will be subject to a full and fair
review. If the claim is wholly or partially denied, the Administrator will
furnish the claimant with a written notice of this denial. This written notice
will be provided to the claimant within 90 days after the receipt of the claim
by the Administrator. If notice of the denial of a claim is not furnished to the
claimant in accordance with the above within 90 days, the claim will be deemed
denied. The claimant will then be permitted to proceed to the review stage
described in the following paragraphs.
     Upon the denial of the claim for benefits, the claimant may file a claim
for review, in writing, with the Administrator. The claim for review must be
filed no later than 60 days after the claimant has received written notification
of the denial of the claim for benefits or, if no written denial of the claim
was provided, no later than 60 days after the deemed denial of the claim. The
claimant may review all pertinent documents relating to the denial of the claim
and submit any issues and comments, in writing, to the Administrator. If the
claim is denied, the Administrator must provide the claimant with written notice
of this denial within 60 days after the Administrator’s receipt of the
claimant’s written claim for review. The Administrator’s decision on the claim
for review will be communicated to the claimant in writing and will include
specific references to the pertinent Plan provisions on which the decision was
based. If

- 32 -



--------------------------------------------------------------------------------



 



the Administrator’s decision on review is not furnished to the claimant within
the time limitations described above, the claim will be deemed denied on review.
If the claim for Plan benefits is finally denied by the Administrator (or deemed
denied), then the claimant may bring suit in federal court. The claimant may not
commence a suit in a court of law or equity for benefits under the Plan until
the Plan’s claim process and appeal rights have been exhausted and the Plan
benefits requested in that appeal have been denied in whole or in part. However,
the claimant may only bring a suit in court if it is filed within 90 days after
the date of the final denial of the claim by the Administrator.
     With respect to claims for benefits payable as a result of a Participant
being determined to be disabled, the Administrator will provide the claimant
with notice of the status of his claim for disability benefits under the Plan
within a reasonable period of time after a complete claim has been filed, but no
later than 45 days after receipt of the claim for benefits. The Administrator
may request an additional 30-day extension if special circumstances warrant by
notifying the claimant of the extension before the expiration of the initial
45-day period. If a decision still cannot be made within this 30-day extension
period due to circumstances outside the Plan’s control, the time period may be
extended for an additional 30 days, in which case the claimant will be notified
before the expiration of the original 30-day extension.
     If the claimant has not submitted sufficient information to the
Administrator to process his disability benefit claim, he will be notified of
the incomplete claim and given 45 days to submit additional information. This
will extend the time in which the Administrator has to respond to the claim from
the date the notice of insufficient information is sent to the claimant until
the date the claimant responds to the request. If the claimant does not submit
the requested missing information to the Administrator within 45 days of the
date of the request, the claim will be denied.
     If a disability benefit claim is denied, the claimant will receive a notice
which will include: (i) the specific reasons for the denial, (ii) reference to
the specific Plan provisions upon which the decision is based, (iii) a
description of any additional information the claimant might be required to
provide with an explanation of why it is needed, and (iv) an explanation of the
Plan’s claims review and appeal procedures, and (v) a statement regarding the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
a denial on appeal.
     The claimant may appeal a denial of a disability benefit claim by filing a
written request with the Administrator within 180 days of the claimant’s receipt
of the initial denial notice. In connection with the appeal, the claimant may
request that the Plan provide him, free of charge, copies of all documents,
records and other information relevant to the claim. The claimant may also
submit written comments, records, documents and other information relevant to
his appeal, whether or not such documents were submitted in connection with the
initial claim. The Administrator may consult with medical or vocational experts
in connection with deciding the claimant’s claim for benefits.

- 33 -



--------------------------------------------------------------------------------



 



     The Administrator will conduct a full and fair review of the documents and
evidence submitted and will ordinarily render a decision on the disability
benefit claim no later than 45 days after receipt of the request for review on
appeal. If there are special circumstances, the decision will be made as soon as
possible, but not later than 90 days after receipt of the request for review on
appeal. If such an extension of time is needed, the claimant will be notified in
writing prior to the end of the first 45-day period. The Administrator’s final
written decision will set forth: (i) the specific reasons for the decision,
(ii) references to the specific Plan provisions on which the decision is based,
(iii) a statement that the claimant is entitled to receive, upon request and
free of charge, access to and copies of all documents, records and other
information relevant to the benefit claim, and (iv) a statement regarding the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
a denial on appeal. The Administrator’s decision made in good faith will be
final and binding.
  11.4 Administrator’s Decision Final
     Benefits under the Plan will be paid only if the Administrator decides in
its sole discretion that a Participant or Beneficiary (or other claimant) is
entitled to them. Subject to applicable law, any interpretation of the
provisions of the Plan and any decisions on any matter within the discretion of
the Administrator made by the Administrator or its delegate in good faith shall
be binding on all persons. A misstatement or other mistake of fact shall be
corrected when it becomes known and the Administrator shall make such adjustment
on account thereof as it considers equitable and practicable.

- 34 -



--------------------------------------------------------------------------------



 



SECTION 12 AMENDMENT AND TERMINATION
     While the Employer expects and intends to continue the Plan, the Employer
and the Administrator reserve the right to amend the Plan at any time and for
any reason, including the right to amend this Section 12 and the Plan
termination rules herein; provided, however, that each Participant will be
entitled to the amount credited to his Accounts immediately prior to such
amendment. The Employer’s power to amend the Plan includes (without limitation)
the power to change the Plan provisions regarding eligibility, contributions,
notional investments, vesting, and distribution forms, and timing of payments,
including changes applicable to benefits accrued prior to the effective date of
any such amendment; provided, however, that amendments to the Plan (other than
amendments relating to Plan termination) shall not cause the Plan to provide for
acceleration of distributions in violation of Section 409A of the Code and
applicable regulations thereunder.
     The Employer reserves the right to terminate the Plan at any time and for
any reason; provided, however, that each Participant will be entitled to the
amount credited to his Accounts immediately prior to such termination (but such
Accounts shall not be adjusted for future notional income, losses, expenses,
appreciation and depreciation).
     In the event that the Plan is terminated pursuant to this Section 12, the
balances in affected Participants’ Accounts shall be distributed at the time and
in the manner set forth in Section 9. Notwithstanding the foregoing, the
Employer and the Administrator reserve the right to make all such distributions
within the second twelve-month period commencing with the date of termination of
the Plan; provided, however, that no such distribution will be made during the
first twelve-month period following such date of Plan termination other than
those that would otherwise be payable under Section 9 absent the termination of
the Plan. In the event of a Plan termination due to a Change in Control of the
Employer, distributions shall be made within 12 months of the date of the Change
in Control.

- 35 -